                                         UNITED STATES BANKRUPTCY COURT
                                        FOR THE NORTHERN DISTRICT OF OHIO

In re:                                                     )     Case No 18-41778
                                                           )
Timothy M. Ady, Sr.                                        )     Chapter 13
                                                           )
                           Debtor(s).                      )     Judge Russ Kendig
                                                           )
                                                           )     AMENDEDOBJECTION TO CONFIRMATION OF
                                                           )     DEBTOR’S CHAPTER 13 PLAN

         Now comes Wilmington Savings Fund Society, FSB dba Christiana Trust as Owner Trustee of the Residential
Credit Opportunities Trust III (“creditor”), a secured creditor, and hereby objects to the Debtor’s Chapter 13 plan on the
following grounds:
         Objecting Creditor states that it has a secured claim against the Debtor and that the proposed Plan fails to properly
list and provide for said claim. This claim is secured by real estate located at 6591 North Park Ave., Cortland, Ohio 44410.
         The Plan fails to properly list and provide for the prepetition arrears in this matter. There are pre-petition arrears
in the amount of $42129.93 as listed in the Proof of Claim filed or to be filed by creditor which are not properly listed in
said Plan. Creditor is holder of a first mortgage on said property and is not being treated properly.
         The Chapter 13 Trustee should pay conduit payments due to the large amount of arrearages owed to creditor.
         WHEREFORE, Wilmington Savings Fund Society, FSB dba Christiana Trust as Owner Trustee of the Residential
Credit Opportunities Trust III prays this Court deny confirmation of the proposed Chapter 13 Plan.


                                                        RESPECTFULLY SUBMITTED,
                                                        SANDHU LAW GROUP, LLC


                                                         /s/ David T. Brady
                                                        David T. Brady (0073127)
                                                        Suzanne M. Godenswager (0086422)
                                                        Andrew M. Tomko (0090077)
                                                        Austin B. Barnes III (0052130)
                                                        Sandhu Law Group, LLC
                                                        1213 Prospect Avenue, Suite 300
                                                        Cleveland, OH 44115
                                                        216-373-1001, Fax 216-373-1002
                                                        dbrady@sandhu-law.com
                                                        Attorney for Wilmington Savings Fund Society, FSB dba
                                                        Christiana Trust as Owner Trustee of the Residential Credit
                                                        Opportunities Trust III




 18-41778-rk         Doc 40       FILED 01/30/19               ENTERED 01/30/19 10:24:02                Page 1 of 2
                                                 CERTIFICATE OF SERVICE

         The undersigned certifies that on January 30, 2019, a true and correct copy of the foregoing Amended Objection
to Confirmation was served:

Andrew W. Suhar
asuhar@suharlaw.com
Attorney for Debtor

Michael A. Gallo.
mgallo@gallotrustee.com
Trustee

and by regular U.S. mail, postage prepaid, to:

Timothy M. Ady, Sr.
6591 North Park Avenue
Cortland, OH 44410
Debtor

                                                      /s/ David T. Brady
                                                      David T. Brady (0073127)
                                                      Suzanne M. Godenswager (0086422)
                                                      Andrew M. Tomko (0090077)
                                                      Austin B. Barnes III (0052130)
                                                      Sandhu Law Group, LLC




 18-41778-rk        Doc 40       FILED 01/30/19          ENTERED 01/30/19 10:24:02                Page 2 of 2
